Title: To John Adams from Samuel Harrison, 13 May 1799
From: Harrison, Samuel
To: Adams, John




Sir
Chittenden County of Rutland Vermont May 13th 1799

After having so often troubled your Excellency with my scribbling I shall not attempt to apologize for this obtrusion on your Excellencys Patience: but will beg leave to explain the requests I have heretofore made which were (I am afraid) in such incoherent terms that I fear your excellency will be hardly able to understand them—In my Letter of the 26th Ulto I did attempt to apologise for my obtruding upon your Excellency’s Patience and therein gave my some reasons why I did put you to any trouble about me but did not fully explain my request of the 2d Ult So that I still fear you may be mistaken in my Ideas—I tried to inform you of my distress and begged for relief from your Excellency (knowing that your dignified station must enable you to bestow so small a pittance as Two Hundred Dollars (which sum would again set me up above board from my distress) upon the Terms I asked For it). I had seen an Act of the National Legislature approved by your Excellency Feby. 25th ’99 Authorizing the President to purchase Timber for a navy or Land whereon such Timber is growing. Therefore Sir I informed you that I had land to sell but I forgot to inform you: (If I rightly recollect) that I had Land covered with Timber which is suitable for a Navy. but I assuredly have (If it does not go for the Taxes I have much timber and could exchange other Land for more Timber’d Land upon which there is Timber growing which would Supply a Large Navy with Masts and Yards Suitable for a First Rate Man of War down to a Fishing Schooner—It is situated it is true not quite so near to navigation as I could wish but it is not impracticable to transport it at present and would be Less so were the Lock navigation which has been begun pursued and Finished One of my requests was a Loan till I could turn myself and Pay it I did then desire it and it is still my wish to obtain it, upon good Timbered or other Landed Security—I likewise tried to inform Your Excellency that I was so debilitated by former services and other Hardships that I could not Work: (But I hate to be Idle) and if I had properly in my hands such as would Turn I could Yet superintend Business For I can still ride about and could oversee others If I had ability to hire a few Years Work untill my Sons get to be capable of working to advantage. Therefore I did desire some place under Government with a Small Stipend for my services which might enable me to live with comfort. for I never expect affluence. The place I desired would be to superintend some works in Getting Masts or Yards for a Navy or Purchasing Timber or Land covered with Timber or in taking care of such Land or Timber or Puchaseing Cattle for Beef, or Grain For flour or Meal for the Use of Workmen employed in some such business Or in some other Service wherin without leaving my Family long at a Time I might still be Useful to myself, my Family, the Community Country, and the Church of Christ and not become as I soon must . Providence does not interfere) a Burden to myself a pest to society and a public charge to the Community—Therefore do Sir be pleased to grant my request or please to relieve my distresses in some such way as you can do it with Honor to yourself and the precepts of that Holy Religion which we both profess which teaches us to do good unto all men but especially the household of Faith—And to do unto others as we would wish they would do unto us—Do dear President Once be pleased to look down from your exalted station for one Moment into my Cottage of obscurity and see how easily you can adminster relief to Indigence, suffering Indigence, not acquired through want of Frugality, Œconomy, or Industry so long as I had strength or ability to be Industrious—Do pray Sir do reflect your benign influence and give me favour in your sight if you could for a moment see my coarse fare my ragged and hungry Children my disconsolate though industrious Wife and my Pale and debilitated Face but one single day you would soon cast your Bread upon the waters that you might find it after many Days you would soon grant the relief which I request and not suffer me to Drag on this Life as I now do
But you Dear Sir have nothing now But my Word for it yet my words are Words of Truth and Soberness although words of Distress—And I cannot help believing although I have not revealed it to any other Person that God will make you the Instrument of relieving me from my distresses in some way or other—For after my Prayers to God Him for his Providence to open some Door for my deliverance—I cannot help having an impulse which says continue your Importunity to the President—He will assuredly help you when he really understands your situation—But you will call me an Enthusiast—I would have come before now Dear Sir and have thrown myself at your Feet but I cannot procure Money for my Exp on a Journey better that I can to pay my Debts and Taxes.—I have but one horse to ride and that so poor by reason of this long and tedious Winter that I could not perform it before it would be too late for the redemption of my Land—Money is so scarce here I cannot hire it provisions grow dear and I have nothing which will fetch Money nor have I had Three Dollars in money since the Tax was collectable my all which is left is chiefly in Land which is sold for the Taxes and will be irredeemable after the twelfth of June But I trust the Lord of hosts will open your Heart to Deliver me and Excuse me. For I acknowledge that I am amazingly Impertinent in thus Importuning a Person who is exalted so far above me. But remember Sir a drowning Man will catch at every thing he can—Therefore dear Sir Although I do beg ten thousand Pardons for my offending importunity and know that in common affairs it would be unjustifiable and unpardonable in me to be thus familiar yet in my present Case I cannot cease importuning untill you do answer and relieve Your Unfortunate and Unworthy Yet / Humble Servant

Saml. Harrison